      8:20-mj-00318-SMB Doc # 16 Filed: 06/26/20 Page 1 of 1 - Page ID # 24



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                      8:20MJ318

       vs.
                                                                       ORDER
ZHIJUN XIA,

                      Defendant.



       THIS MATTER is before the court on the motion of Mary C. Gryva to withdraw as
counsel for the defendant, Zhijun Xia (Filing No. 14). Steven J. Lefler has filed an entry of
appearance as retained counsel for Zhijun Xia. Therefore, Mary C. Gryva’s motion to withdraw
(Filing No. 14) will be granted.
       Mary C. Gryva shall forthwith provide Steven J. Lefler any discovery materials provided
to the defendant by the government and any such other materials obtained by Mary C. Gryva
which are material to Zhijun Xia’s defense.
       The clerk shall provide a copy of this order to Steven J. Lefler.
       IT IS SO ORDERED.
       Dated this 26th day of June, 2020.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
